—In a proceeding pursuant to CPLR article 78 to compel the production of certain documents under the Freedom of Information Law (Public Officers Law § 89), the petitioner appeals from a judgment of the Supreme Court, Nassau County (Bucaria, J.), dated January 29, 1998, which dismissed the proceeding and denied her application for an award of an attorney’s fee.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the court properly dismissed the proceeding as academic and, thus, properly denied her application for an award of an attorney’s fee (see, Matter of Corvetti v Town of Lake Pleasant, 239 AD2d 841; Matter of Almodovar v Altschuller, 232 AD2d 700).
The respondents’ request for the imposition of a sanction against the petitioner is denied. Altman, J. P., Friedmann, Mc-Ginity and Luciano, JJ., concur.